Exhibit 12 Computation of Ratio of Earnings to Fixed Charges (in millions except ratio of earnings to fixed charges) Three Months Ended March 31, 2009 2008 Earnings: Income from continuing operations before income taxes $ 188.7 $ 181.5 Portion of rents representative of interest expense 2.6 2.7 Interest on indebtedness, including amortization of deferred loan costs - 11.5 Amortization of capitalized interest - - Earnings, as adjusted $ 191.3 $ 195.7 Fixed Charges: Portion of rents representative of interest expense $ 2.6 $ 2.7 Interest on indebtedness, including amortization of deferred loan costs - 11.5 Capitalized interest 12.6 9.4 Total fixed charges $ 15.2 $ 23.6 Ratio of earnings to fixed charges 12.59 x 8.29 x
